TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00789-CV





Ex parte Rhett Webster Pease





ORIGINAL PROCEEDING FROM LEE COUNTY




M E M O R A N D U M   O P I N I O N


                        Rhett Webster Pease has filed his petition for writ of habeas corpus.  We deny the
petition.  See Tex. R. App. P. 52.8.
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   December 15, 2005